Citation Nr: 9917315	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  92-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left-ear defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of a 
right knee injury with arthritic changes, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
left knee injury with tibial plateau fracture and arthritic 
changes, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1969 to April 
1972.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1990 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which, in part, increased an evaluation for post-
traumatic stress disorder from 30 percent to 100 percent 
disabling, effective March 30, 1990; denied service 
connection for residuals of multiple injuries (including 
fractures of the left knee tibial plateau, right ankle, and 
left wrist and a low back disability), sustained in a 
September 18, 1989 motorcycle accident, claimed as secondary 
to the service-connected post-traumatic stress disorder; 
denied service connection for bilateral defective hearing and 
tinnitus; and confirmed 10 percent ratings each for residuals 
of right and left knee injuries.  In August 1991, a hearing 
was held before a hearing officer at the RO.  

In July 1994, the Board remanded the case for additional 
evidentiary development.  In a February 1997 decision, the 
Board awarded an earlier effective date of October 2, 1986, 
for a total schedular evaluation for post-traumatic stress 
disorder; awarded service connection for residuals of 
multiple injuries (including fractures of the left knee 
tibial plateau, right ankle, and left wrist and a low back 
disability), sustained in a September 18, 1989 motorcycle 
accident, claimed as secondary to the service-connected post-
traumatic stress disorder; denied service connection for a 
right-ear defective hearing disability; and remanded the 
issues of service connection for left-ear defective hearing 
and tinnitus and increased ratings for residuals of right and 
left knee injuries to the RO for additional evidentiary 
development.  In an April 1997 implementing rating decision, 
the RO granted an earlier effective date of October 2, 1986, 
for a total schedular evaluation for post-traumatic stress 
disorder; and granted service connection for residuals of 
multiple injuries (including fractures of the left knee 
tibial plateau, right ankle, and left wrist and a low back 
disability), sustained in a September 18, 1989 motorcycle 
accident, claimed as secondary to the service-connected post-
traumatic stress disorder, thereby rendering said issues 
moot.  In an October 1997 rating decision, the RO confirmed 
the denial of service connection for left-ear defective 
hearing and tinnitus; and increased the evaluations for 
residuals of a right knee injury with arthritic changes and 
for residuals of a left knee injury with arthritic changes 
(reclassified as including tibial plateau fracture) each from 
10 percent to 20 percent, effective March 30, 1990.  These 
increased rating issues remain in appellate status, since 
appellant has not expressly withdrawn them from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
Board will render a decision herein on the remaining issues 
as reframed on the title page of this decision, except for 
the issue of service connection for tinnitus, which will be 
dealt with in the REMAND section below.

With regards to another procedural matter, the claims folders 
contain an August 12, 1998 letter from appellant's service 
organization representative, stating that said organization 
was revoking its Power of Appointment with respect to the 
appellant.  However, since it was unclear from the record 
whether appellant had been properly informed by that 
organization of its Power of Appointment revocation, the 
Board's administrative staff sent appellant a March 1999 
letter requesting him to clarify, within a specific time 
period, whether he now wanted to be unrepresented in his 
appeal or wanted representation and, if so, by whom; and that 
failure to respond would be assumed to mean that he did not 
want representation.  Since appellant has not subsequently 
responded to that March 1999 representation clarification 
letter, the Board therefore assumes that he does not desire 
representation, and will proceed accordingly.  

With regards to another matter, the Board stated in the 
"introduction" section of its February 1997 decision/remand 
that appellant's statements dated in February 1993 were 
construed as an intention to request secondary service 
connection for a hemorrhoidal disability; and that since this 
issue had not been developed by the RO, it was referred to 
the RO for appropriate action.  However, since it still 
appears that said issue has not been developed by the RO, it 
is again referred to the RO for appropriate action.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues consisting of service 
connection for left-ear defective hearing and increased 
ratings of the knees, to the extent legally required, has 
been obtained by the RO.

2.  Chronic, left-ear defective hearing has not been shown by 
competent evidence to have been present during service or 
proximate thereto; and chronic, left-ear sensorineural 
hearing loss was not manifested to a degree of 10 percent 
within one year after service.  Chronic, left-ear defective 
hearing was first clinically demonstrated approximately a 
decade and a half after service separation, and is not 
reasonably related to any incident of service.

3.  The appellant's service-connected right knee disability, 
including any arthritis, is manifested primarily by 
complaints of painful knee motion, no more than moderate 
instability, 0 degrees' extension, 100 degrees' flexion, and 
moderate crepitus with pain on motion.  He is able to 
ambulate approximately 200 feet albeit with utilization of 
knee braces and Canadian crutches.  Radiographically, the 
right knee has moderate to severe degenerative changes.  

4.  The appellant's service-connected left knee disability, 
including any arthritis and tibial plateau fracture, is 
manifested primarily by complaints of painful knee motion, no 
more than moderate instability, 0 degrees' extension, and 110 
degrees' flexion.  He is able to ambulate approximately 200 
feet albeit with utilization of knee braces and Canadian 
crutches.  Radiographically, the left knee has moderate 
degenerative changes.  



CONCLUSIONS OF LAW

1.  Chronic left-ear defective hearing was not incurred in or 
aggravated by the appellant's wartime service, nor may left-
ear sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.385 (1998).

2.  The criteria for a combined 30 percent evaluation for 
residuals of a right knee injury with arthritic changes, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 
4.45, 4.71a, Codes 5010, 5257, 5260, 5261 (1998).

3.  The criteria for a combined evaluation in excess of 
30 percent for residuals of a right knee injury with 
arthritic changes, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 
4.20, 4.40, 4.45, 4.71a, Codes 5010, 5257, 5260, 5261 (1998).

4.  The criteria for a combined 30 percent evaluation for 
residuals of a left knee injury with tibial plateau fracture 
and arthritic changes, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5257, 5260, 5261 
(1998).

5.  The criteria for a combined evaluation in excess of 
30 percent for residuals of a left knee injury with tibial 
plateau fracture and arthritic changes, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 
5257, 5260, 5261 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left-ear Defective Hearing

Initially, the Board finds that the appellant's claim of 
entitlement to service connection for left-ear defective 
hearing is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.385, in that he has 
presented a claim which is plausible.  This being so, the 
Board must examine the record to determine whether the VA has 
a further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by again remanding the case 
with instructions to provide additional assistance to the 
appellant.  The evidentiary record includes service medical 
records, including an April 1972 service separation 
examination report, and post-service private and VA medical 
records.  Pursuant to the Board's February 1997 remand, a 
July 1997 VA examination was conducted with medical opinion 
rendered as to the etiology of the left-ear defective 
hearing.  Thus, the Board concludes that it has satisfied its 
duty to assist the appellant in the development of facts 
pertinent to his claim as contemplated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war, and sensorineural hearing loss (an organic disease of 
the nervous system) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The amended 38 C.F.R. § 3.385 (1995-1998) merely restates the 
criteria of the prior regulation, and does not constitute a 
substantive regulatory change.

It is contended that appellant has defective hearing which is 
related to service, alleging that as an air ambulance medic, 
he was exposed to loud noises, including from weapons firing 
and helicopter turbine engines.  It is asserted that 
applicable statutory and regulatory provisions should be 
considered, and the benefit-of-the-doubt doctrine be applied.  

Audiometric test scores for the appellant's left ear 
contained in the service entrance examination, a March 1970 
in-service audiometric examination, and an April 1972 service 
separation examination, were 20 decibels or less.  The April 
1972 service separation examination report is highly 
probative, since it recorded his auditory acuity status at 
service separation.  However, this is not determinative, 
since service connection for defective hearing may be awarded 
without in-service audiometric test scores meeting the 
§ 3.385 threshold criteria.  On September 1972 VA 
examination, his hearing on whispered voice testing was 
clinically described as normal.  While VA hospitalization 
reports dated in 1986, 1987, and 1988 and a September 1989 
private hospitalization report diagnosed bilateral defective 
hearing, the diagnoses were apparently rendered without 
benefit of audiometric testing.  Regardless, VA audiologic 
examinations in 1990, many years after service, confirmed 
that he had left-ear defective hearing disability for VA 
purposes.  However, due to the absence of medical opinion as 
to the etiology of his left-ear defective hearing, a July 
1997 VA examination was conducted pursuant to the Board's 
February 1997 remand.  Significantly, in the July 1997 VA 
examination report, the examiner opined, in pertinent part, 
that "[b]ased on the post[-]discharge audiogram obtained in 
1972, there was no evidence of noise-induced hearing loss 
upon discharge from the military.  There is definitely a 
sensorineural hearing loss which is asymmetrical at this 
time.  It is not the result of military service."  Moreover, 
this July 1997 VA medical opinion has not been rebutted by 
any competent clinical evidence of record.  

Even conceding that appellant, as an air ambulance medic, was 
exposed to loud noises, including from weapons firing and 
helicopter turbine engines during service, nonetheless he has 
failed to provide any clinical evidence demonstrating that 
his current left-ear defective hearing disability is related 
to military service.  While the Board has considered the 
statements and testimonial evidence presented by appellant, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Appellant has not submitted any credible evidence to 
establish a connection between his present left-ear hearing 
loss and military service.  It is significant that, prior to 
any left-ear defective hearing disability for VA purposes 
being identified, the evidentiary record reflects that the 
appellant was exposed to significant noise trauma to some 
extent post service.  See, e.g., March 1980, March 1982, and 
July 1997 VA examinations reports, which indicate a post-
service occupation as a self-employed carpet cleaner with 95-
decibel noise exposure.  Even assuming that he may have been 
exposed to some degree of acoustic trauma or intermittent 
loud noises in service, it would be mere speculation to 
attribute his current left-ear defective hearing disability 
initially clinically shown approximately a decade and a half 
after service to in-service, injurious noise trauma versus 
the effects of post-service, injurious noise exposure.  As 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA." 

Since chronic, left-ear defective hearing was not clinically 
shown in service or proximate thereto, and chronic left-ear 
sensorineural hearing loss was not manifested to a degree of 
10 percent within one year after service, service connection 
on a direct incurrence or presumptive basis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309, 3.385.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  


II.  Increased Ratings for Residuals of a Right Knee Injury 
with Arthritic Changes and for Residuals of a Left Knee 
Injury with Tibial Plateau Fracture and Arthritic Changes

Initially, the Board finds that appellant's aforementioned 
claims for increased ratings for residuals of injuries to the 
right and left knees are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), since they are arguably plausible, 
and particularly in light of the Board's decision herein 
partially allowing said appellate issues.  A comprehensive 
medical history and detailed findings regarding the knees 
over the years are documented in the medical evidence.  
Pursuant to the Board's February 1997 remand, a June 1997 VA 
orthopedic examination was conducted, and is sufficiently 
detailed and comprehensive regarding the nature and severity 
of these disabilities in issue.  The June 1997 VA orthopedic 
examination included range of motion measurements of the 
knees, severity of joint instability, related functional 
impairment, and other clinical findings, including 
radiographic, with respect thereto.  Additionally, there is 
no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of 
these disabilities in issue than that shown on said VA 
examination.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities of the right and left knees in the context of 
the total history of those disabilities, particularly as they 
affect the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the Court stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

The appellant contends, in essence, that the service-
connected right and left knee disabilities are painful, weak 
and unstable; require knee braces; and adversely affect 
ambulation to such extent as to warrant higher evaluations. 

The service medical records reflect that in early 1970, 
appellant injured the left knee.  Clinical findings included 
possible left ligamentous strain and traumatic effusion.  In 
1972, clinical findings included mild lateral left knee 
instability with effusion.  On September 1972 VA examination, 
minimal left knee degenerative changes were radiographically 
noted.  However, the left knee exhibited full range of motion 
and gait was unimpaired.  In 1977, VA outpatient treatment 
records indicated that he had allegedly fallen and injured 
the right knee after the left knee gave way while running.  
He underwent bilateral lateral meniscectomies during December 
1977 VA hospitalization.  

On March 1978 VA examination, appellant reportedly was self-
employed in a carpet cleaning/dyeing business.  He wore 
braces on the knees and utilized a cane.  The knees each 
displayed mild cruciate ligamentous laxity, moderate 
effusion, quadriceps atrophy, 0 degrees' extension, and 130 
degrees' flexion.  The collateral ligaments were normal.  
Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71 (1998), Plate II.  

On March 1980 VA examination, appellant reportedly operated a 
carpet cleaning business and drove a truck.  Clinically, 
there was mild right collateral ligamentous laxity and mild 
left knee pain and crepitus with minimal effusion.  The knees 
each displayed 0 degrees' extension and 120 degrees' flexion.  
Interestingly, the examiner stated that symptoms were 
excessive since objective findings were mild; and residuals 
of bilateral lateral meniscectomies were diagnosed as 
moderate. 

During October 1987-January 1988 VA hospitalization, there 
was "1-plus" medial left knee laxity.  The knees were 
stable.  The knees each exhibited 0 degrees' extension, and 
135 degrees' flexion.  Radiographically, there was mild 
degenerative joint disease of the knees.  Interestingly, the 
examiner stated that it did not appear the injuries required 
such extrasized knee braces that appellant was wearing.

Private hospitalization reports reflect that in September 
1989, appellant was injured in a motorcycle accident and 
sustained a left knee tibial plateau fracture (it is 
reiterated that subsequent to the Board's February 1997 
decision that, in part, awarded service connection for a left 
knee tibial plateau fracture sustained in that motorcycle 
accident, the RO in an October 1997 rating decision 
readjudicated and increased the evaluations for residuals of 
a right knee injury with arthritic changes and for residuals 
of a left knee injury with tibial plateau fracture and 
arthritic changes, each from 10 percent to 20 percent, 
effective March 30, 1990).  

Significantly, during an August 1991 RO hearing, appellant 
testified, at T.6-8, that he experienced pain, swelling, 
weakness, and instability of the knees; that he usually wore 
knee braces; and that he utilized a cane to ambulate on 
account of disabilities of the back and knees.  

On November 1994 VA orthopedic examination, appellant 
complained of knee pain and giving way.  He wore knee braces 
which provided some relief.  He ambulated with a cane.  
Although the knees were tender, there was no effusion and the 
ligaments were stable.  Radiographically, there was some 
cartilage loss with osteophytes, and degenerative arthritis 
of the knees was noted as secondary to lateral 
meniscectomies.   

More recent VA outpatient treatment records dated in December 
1996 reflect that November 1996, appellant sustained a 
comminuted right patellar fracture in a motor vehicular 
accident and underwent a partial right patellectomy.  In 
January 1997, he complained of a recent twisting injury to 
the left knee.  The left knee exhibited "1-plus" pain; "2-
plus" collateral instability and effusion; 0 degrees' 
extension; and 60 degrees' flexion.  

On June 1997 VA orthopedic examination, appellant's 
complaints included popping, clicking, and giving way of the 
knees with associated retropatellar/lateral joint line pain 
(greater on the right).  He wore knee braces and ambulated 
with "Canadian" crutches; and he reportedly could ambulate 
approximately 200 feet.  On treadmill testing, he ambulated 
with an antalgic gait on the right lower extremity utilizing 
"Canadian" crutches; and the results were noted as 
consistent with the reported ability to ambulate 
approximately 200 feet.  It was noted that functional 
limitations would be expected to include difficulty standing 
for protracted periods of time; ambulating long distances; or 
engaging in repetitive bending, stooping, or lifting.  The 
impression was "status post bilateral meniscectomies of the 
knees, status post partial patellectomy of the right knee 
with associated post-traumatic osteoarthritis with the right 
knee being greater than the left."  

On that June 1997 VA orthopedic examination, appellant's 
right knee had a high-riding partial patella; "2-plus" 
medial collateral ligamentous laxity; and "1-plus" anterior 
cruciate ligamentous laxity.  There was 0 degrees' extension 
and 100 degrees' flexion with moderate patellofemoral 
crepitus and pain.  The left knee exhibited "1-plus" 
collateral ligamentous laxity; 0 degrees' extension; and 100 
degrees' flexion with joint line pain.  Thus, since no more 
than "2-plus" and "1-plus" ligamentous laxity of the right 
and left knee were respectively shown, this is indicative of 
no more than moderate and mild instability of the respective 
right and left knees.

In its April 1997 rating decision sheet, the RO confirmed 10 
percent evaluations each for residuals of a right knee injury 
with arthritic changes and for residuals of a left knee 
injury with tibial plateau fracture and arthritic changes.  
It appears from that rating sheet that the single 10 percent 
ratings for each knee were confirmed based on arthritis and 
instability, since Diagnostic Codes 5010, for traumatic 
arthritis, and 5257, for instability, were coded.  

In its October 1997 rating decision sheet, the RO increased 
the evaluations for residuals of a right knee injury with 
arthritic changes and for residuals of a left knee injury 
with tibial plateau fracture and arthritic changes each from 
10 percent to 20 percent, effective March 30, 1990.  It 
appears from that rating sheet that the single 20 percent 
ratings for each knee were assigned based on arthritis and 
instability, since Diagnostic Codes 5010, for traumatic 
arthritis, and 5257, for instability, were coded.  However, a 
recent VA General Counsel opinion held that a claimant with 
arthritis and instability of a knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  Specifically, that VA General Counsel 
opinion held that for a knee disorder already rated under 
Diagnostic Code 5257, a claimant could have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 (limitation 
of flexion of the leg) or Diagnostic Code 5261 (limitation of 
extension of the leg).  However, there would be no additional 
disability based on limitation of motion if the claimant does 
not at least meet the criteria for a zero-percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  It is 
significant, however, that a separate rating for arthritis 
can additionally be based on x-ray findings and painful 
motion.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  
See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note (1): The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  
38 C.F.R. Part 4, Code 5003.  The knee is considered a major 
joint, for the purpose of rating that disability for 
arthritis.  See 38 C.F.R. § 4.45.

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees. A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.  

Since the recent clinical evidence, including a June 1997 VA 
orthopedic examination, revealed full extension and no less 
than 100 degrees' flexion of either knee, neither limitation 
of flexion or extension of either knee meets the criteria for 
a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.  More significantly, however, 
appellant's service-connected right and left knee 
disabilities have already been rated by the RO in its 
assignment of a single 20 percent evaluation for each based 
on limitation of motion due to traumatic arthritis, in 
addition to instability.  

Even assuming that appellant occasionally experiences painful 
right and left knee motion as alleged, Diagnostic Code 5010 
for rating traumatic arthritis specifically encompasses 
painful motion, since a compensable rating thereunder for 
limitation of motion requires that "[l]imitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion 
(emphasis added)."  Thus, any painful right and left knee 
motion has been compensated for under the 20 percent rating 
assigned by the RO for arthritis and instability of each 
knee.  This 20 percent rating more than adequately 
compensates him for any painful motion of each knee, 
particularly since such pain has not been clinically 
described as constant, extensively excruciating, or 
productive of substantial limitation of flexion and extension 
of either knee.  See also DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995).  To assign an additional separate rating for 
painful knee motion under 38 C.F.R. §§ 4.10, 4.40, and/or 
4.45, would constitute pyramiding, since it would compensate 
for the same right and left knee pain as associated with the 
service-connected arthritis of either knee.  In pertinent 
part, 38 C.F.R. § 4.14 (1998) states:  "the evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the Court cited Brady v. Brown, 4 Vet. App. 203 (1993) for 
interpreting 38 U.S.C.A. § 1155 as "implicitly containing 
the concept that 'the rating schedule may not be employed as 
a vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."

Thus, it is the Board's opinion that separately rating the 
right and left knee disabilities based upon limitation of 
motion due to traumatic arthritis would result in no more 
than 10 percent ratings for each knee, for the aforestated 
reasons.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  The recent June 
1997 VA orthopedic examination revealed that appellant uses 
knee braces and "Canadian" crutches and has an antalgic 
gait; the antalgic gait was described as right-sided, not 
left-sided; the right-sided antalgic gait appeared to limit 
ambulation to approximately 200 feet; and no more than 
moderate instability of the right knee was shown.  Although 
on that examination, no more than slight instability of the 
left knee was shown, nevertheless moderate instability of 
that knee was documented in a recent January 1997 VA 
outpatient treatment report.  It also appears from the 
October 1997 rating sheet that the 20 percent evaluations 
assigned by the RO for each knee were based primarily upon 
moderate instability of each knee having been shown.  
Resolving all reasonable doubt in appellant's favor, the 
Board finds that the left knee instability more nearly 
approximates moderate in degree.  Additionally, although it 
does not appear that the VA examiner differentiated 
symptomatology attributable to the post-service right 
patellectomy, the Board will consider all right knee symptoms 
for purposes of rating appellant's right knee disability, 
given the fact that service connection is in effect for right 
knee joint pathology (arthritic changes).  In any event, 
resolving all reasonable doubt in appellant's favor, the 
Board concludes that since appellant more nearly exhibits 
moderate right and left knee instability with right-sided 
antalgic gait impairment and requires utilization of knee 
braces apparently due to joint instability, it is more likely 
than not that instead of the currently assigned single 20 
percent ratings for each knee based upon instability and 
limitation of motion due to traumatic arthritis, a separate 
20 percent rating for each knee based upon instability, under 
Code 5257, and a separate 10 percent rating for each knee 
based upon limitation of motion due to traumatic arthritis, 
under Code 5010, are warranted, thus equaling a combined 30 
percent rating for each knee.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 
4.45, 4.71a, Codes 5010, 5257, 5260, 5261.  See also 
38 C.F.R. § 4.25 (1998), Combined Ratings Table.  

The combined 30 percent rating assigned herein by the Board 
for arthritis and instability of each knee more than 
adequately compensates him for any painful motion and 
moderate instability of either knee that he may experience, 
in addition to any other associated functional impairment.  
Furthermore, an evaluation in excess of a combined 30 percent 
for arthritis and instability of either knee would not be 
warranted, since any impairment cannot be reasonably 
characterized as more than moderate in degree, given the no 
more than moderate instability of either knee and the lack of 
any serious limitation of knee motion. 

It should be added that the combined rating for each of the 
service-connected knee disabilities cannot exceed the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 (1998).  
The Amputation Rule states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  
Amputation of a leg may be assigned a 40 percent evaluation 
when the level of amputation is such as to permit a 
prosthesis to be worn.  38 C.F.R. Part 4, Code 5165.  Thus, 
assuming arguendo that the hypothetical elective level of the 
amputation is just below the knee joint, a 40 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5162-5164.  However, since appellant is ambulatory, although 
he has an antalgic gait and apparently utilizes knee braces 
due to joint instability, the service-connected right and 
left knee disabilities, which are herein awarded by the Board 
combined 30 percent evaluations each, cannot be reasonably 
characterized as more nearly approximating, or equivalent to, 
amputation proximate to the knee joint.

The Board has considered the applicability of rating the 
right and left knee disabilities under other appropriate 
diagnostic codes, such as Diagnostic Code 5256.  However, 
since ankylosis of either knee has not been clinically shown 
or even approximated, a higher rating would not be in order 
under Diagnostic Code 5256. 

The clinical evidence does not reflect that the service-
connected right and left knee disabilities present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In particular, the 
service-connected right and left knee disabilities do not 
preclude ambulation nor do they require frequent 
hospitalizations.  


ORDER

Service connection for left-ear defective hearing is denied.  
To that extent, the appeal is denied.

A combined 30 percent rating for residuals of a right knee 
injury with arthritic changes (based upon a separate 10 
percent rating, but no more, for limitation of right knee 
motion due to traumatic arthritis and a separate 20 percent 
rating, but no more, for right knee instability) and a 
combined 30 percent rating for residuals of a left knee 
injury with tibial plateau fracture and arthritic changes 
(based upon a separate 10 percent rating, but no more, for 
limitation of left knee motion due to traumatic arthritis and 
a separate 20 percent rating, but no more, for left knee 
instability) are granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To that extent, the appeal is allowed.



REMAND

In its February 1997 remand, the Board, in part, directed the 
RO to arrange a VA audiologic examination to determine the 
etiology of any chronic bilateral tinnitus that may be 
presently manifested.  However, although July 1997 VA 
audiologic and otorhinolaryngologic (ENT) examinations were 
conducted, the examination reports did not include medical 
opinion as to the etiology of said disability.  In view of 
recent guidance from the Court, this remaining issue is in 
need of additional development.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this remaining issue on appeal is REMANDED for 
the following:

1.  The appellant's records should be 
forwarded to the examiner who conducted 
the 1997 audiometric examination, or to 
other similarly situated examiner.  The 
examiner(s) should render an opinion, 
with degree of probability expressed, as 
to whether any chronic bilateral tinnitus 
is presently manifested, and if so, its 
approximate date of onset (i.e., is it 
causally or etiologically related to 
military service)?  The examiner(s) 
should comment upon the significance, if 
any, of appellant's military occupational 
specialty as an air ambulance medic; and 
his post-service occupation as a self-
employed carpet cleaner (i.e., was his 
bilateral tinnitus, if presently 
manifested, caused by or etiologically 
related to any in-service excessive noise 
exposure; or was any bilateral tinnitus 
caused by or etiologically related to 
post-service carpet cleaning excessive 
noise exposure, the aging process, etc., 
rather than any in-service excessive 
noise exposure)?  The examiner(s) should 
provide a detailed explanation of the 
rationale for conclusions rendered.  If 
these matters cannot be resolved without 
examination, the RO should arrange an 
appropriate examination(s), such as by an 
audiologist and/or otorhinolaryngologist.  
All indicated tests and studies should be 
performed.  The aforementioned questions 
should then be answered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
report(s).

2.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matter.  

3.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for bilateral 
tinnitus.  The RO should initially 
determine whether the service connection 
claim is well grounded.  If the RO 
determines that the service connection 
claim is not well grounded, the RO should 
consider Robinette v. Brown, 8 Vet. App. 
69 (1995).  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  If the RO 
determines that the service connection 
claim is well-grounded, then this issue 
should be adjudicated under appropriate 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, this issue should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

